DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 38 and 56 and claims dependent therefrom are allowed. Use of MT containing compounds such as MTC and the instantly claimed LTMX in treatment of neurodegenerative diseases such as Alzheimer’s disease has been disclosed previously disclosed in the art (WO2012107706, closest art). Instant application is directed to twice or three times daily administration of low doses (at most 10mg) of the compound. Art fails to disclose efficacy of LTMX at such low doses.
WO2012107706 teaches doses of 100 and 150 mg twice daily which is considerably higher than the instantly clamed dose. In table figure 18 MT concentration following a dose of 10mg/kg/day is compared to a dose of 2/mg/kg/day. A considerable drop off in MT concentration is observed. One skilled in the art would not have expected that a very low dose such as the one instantly claimed would be efficient at providing sufficient plasma concentration of MT.
Conclusion
Claims 1, 3, 12, 15, 16, 19-24, 38, 41-43, 56, 60, 64 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628